Name: Commission Regulation (EEC) No 650/93 of 19 March 1993 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  agricultural policy;  foodstuff
 Date Published: nan

 No L 69/32 Official Journal of the European Communities 20. 3. 93 COMMISSION REGULATION (EEC) No 650/93 of 19 March 1993 on special conditions for the granting of private storage aid for pigmeat elapsed ; whereas that period must allow the market situa ­ tion to be assessed and permit provision to be made, where appropriate, for special measures applying in parti ­ cular to applications pending ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 22 March 1993 applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 3444/90 . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 5 and 6 of the said Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 4 (6), 5 (4) and the second subparagraph of Article 22 thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) and Article 9 (4) of Commission Regula ­ tion (EEC) No 3444/90 (4), provides for the possibility of custailing or extending the storage period ; whereas, there ­ fore, provision should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations undertaken by him ; Wheras experience shows that in certain circumstances and in particular where excessive use is made of the scheme there is a risk of abuses in applying it ; Whereas decisions on applications to conclude contracts should be notified only after a period for reflection has Article 2 The minimum quantities per contract and per product shall be as follows : (a) 10 tonnes for boned products ; (b) 15 tonnes for all the other products. Article 3 The security shall be 20 % of the amounts of aid set out in the Annex. Article 4 By way of derogation from Article (4) of Regulation (EEC) No 3444/90 the minimum quantity for carcases or half carcases is fixed at nine tonnes. Article 5 Without prejudice to the communications foreseen in Article 15 of Regulation (EEC) No 3444/90, the Member States will inform the Commission, on Tuesday and Thursday of each week, of the quantities of products for which requests for conclusion of contract have been deposited since the preceding communication. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 282, 1 . 11 . 1975, p. 19 . 0 OJ No L 333, 30. 11 . 1990, p. 22. 20. 3. 93 Official Journal of the European Communities No L 69/33 Article 6 Notwithstanding Article 11 (b) of Regulation (EEC) No 3444/90, decisions on applications to conclude contracts shall be notified by the competent intervention agency to each applicant by registered letter, telex or telefax or delivered against an acknowledgement of receipt, on the fifth working day following the day on which the application is submitted, provided that the Commission does not adopt special measures in the inter ­ vening period. Where an examination of the situation reveals that exces ­ sive use has been made of the scheme introduced by this Regulation, or if there is a danger of this occurring, such measures may include ;  suspending the application of this Regulation for not more than five working days. In such case, applica ­ tions to conclude contracts submitted during that period shall not be accepted,  setting a single percentage by which the quantities in the applications to conclude contracts are reduced,  rejecting applications made before the period of suspension which would have been the subject of a decision of acceptance during the period of suspen ­ sion . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. / Done at Brussels, 19 March 1993 . For the Commission Rene STEICHEN Member of the Commission No L 69/34 Official Journal of the European Communities 20. 3. 93 ANNEX (ECU/tonne) CN code Products in respect of whichaid is granted Amount of the aid for a storage period of Supplement or deduction 6 months 7 months per month per day 1 2 3 4 5 6 ex 0203 Meat of domestic swine, fresh or chilled : ex 0203 11 10 Half carcases with or without the head and flare fat, but without the forefoot, tail, kidney, thin skirt and spinal cord (') 323 354 31 1,03 ex 0203 1211 Legs 384 419 35 1,17 ex 0203 12 19 Shoulders 384 419 35 1,17 ex 0203 19 11 Fore-ends 384 419 35 1,17 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump 0 (3) 384 419 35 1,17 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 217 244 27 0,90 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 217 244 27 0,90 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separa ­ tely, loins with or without the chump, boned 00 384 419 35 1,17 ex 0203 19 55 Cuts corresponding to 'middles', with or without rind or fat, boned 0 298 327 29 0,97 ex 0203 19 59 Cuts corresponding to 'middles', with or without rind or fat, with bone in 0 298 327 29 0,97 (') The aid may be granted for half carcases presented as Wiltshire sides, i . e . without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) The quantity contracted may cover any combination of the products mentioned. (*) Same presentation as for products falling within CN code 0210 19 20 .